DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 1-3 of the remarks filed 12/21/2020, with respect to the rejection of claims 1 and 17 under 35 USC 102(a)(1) have been fully considered and are persuasive.  The rejection of claims 1 and 17 under 35 USC 102(a)(1)  has been withdrawn. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant’s arguments, see pages 1-3 of the remarks filed 12/21/2020, are persuasive as to the point that the prior art fails to teach or render obvious a method for producing a permeation membrane which comprises a nanoporous support system having pores in a size range of from 0.5 nm to 50 nm, wherein the method comprises providing the support system with a palladium layer including the step of (a) applying a palladium complex with or without one or more alloying elements, dissolved in a solvent, to the support system, the palladium of the palladium layer being the palladium present in the palladium complex employed in (a) as to the context of claim 1.
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADFORD M GATES whose telephone number is (571)270-3558.  The examiner can normally be reached on Monday-Thursday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BG/

/SHAMIM AHMED/Primary Examiner, Art Unit 1713